PER CURIAM.
We affirm the final summary judgment upholding the City of Fort Myers’ Nuisance Abatement Board’s order directing closure of a grocery store operated by RRHA, Inc., on property owned by Abu-Khadier, the Appellants. However, because genuine issues of material fact exist regarding Appellants’ entitlement to compensation following the closure, we reverse the final summary judgment in favor of the City of Fort Myers on Appellants’ complaint.
Affirmed in part, reversed in part, and remanded.
CASANUEVA, CRENSHAW, and ROTHSTEIN-YOUAKIM, JJ„ Concur.